Citation Nr: 0305287	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  95-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture, left great toe, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  The Board remanded this matter to the 
RO in December 2000 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of fracture, left great toe, are 
productive of painful movement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of fracture, left great toe, have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, 
Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the April 1995 rating decision, September 1995 
Statement of the Case, and May 1996, June 1996, August 1997, 
May 2000, and December 2002 Supplemental Statements of the 
Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  In 
addition, the December 2000 Board remand specifically 
informed the veteran of the provisions of the VCAA.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA and Indian Health Services records, and afforded the 
veteran a personal hearing and VA examinations.  At his 
personal hearing, the veteran reported that he had received 
no private medical treatment.  Therefore, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

The veteran alleges that his left toe disability is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity 
in civilian occupations.  See 38 U.S.C.A. § 1155 (West 1991).  
Separate Diagnostic Codes identify various disabilities.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The record shows that the RO initially granted service 
connection for residuals of fracture, left great toe, in a 
January 1974 rating decision.  The RO assigned a 
noncompensable evaluation effective from October 1973.  The 
veteran submitted a claim for an increased evaluation in June 
1994.  The RO confirmed and continued the noncompensable 
evaluation in an April 1995 rating decision and the current 
appeal ensued.  During the course of the appeal, the assigned 
rating was increased to 10 percent effective from June 1994, 
the date of claim.

The VA clinical records and Indian Health Services records 
associated with the claims file contain essentially no 
relevant information.  The VA records include treatment for 
right great toe pain in July and September 1995, with an 
assessment of arthritis; however there are no findings 
regarding the left great toe.  The Indian Health Services 
records include a May 1997 entry that shows that the veteran 
complained of left foot and ankle pain and swelling.  The 
physical examination was negative and the assessment was 
arthritis.  

The remaining evidence for consideration consists of VA 
examinations and the veteran's personal hearing testimony.  
At a July 1994 VA examination, the veteran reported that his 
right foot hurt sometimes, but not very much.  Physical 
examination of the toes revealed full range of motion with no 
weakness.  An x-ray report of the right foot was normal.  The 
veteran was assessed with status post fracture of the great 
toe, right foot, with no residuals.  The Board notes that it 
appears that the examiner evaluated the right foot, rather 
than the left.  Accordingly, the Board affords this 
examination little probative weight.

At his personal hearing before the RO in March 1996, the 
veteran testified that he could not move his toes when he 
walked and that the toes became painful when he walked more 
than one-half of a mile.  He used no medication and received 
no medical treatment for his left great toe.  

At a May 1996 VA examination, the veteran reported that his 
left great toe was painful if he walked a lot.  He presently 
worked at a nursery that required a lot of standing and 
walking.  Physical examination noted that the veteran walked 
without a limp and had full range of movement of the lower 
extremities.  No specific objective findings were made 
regarding the left great toe.  The veteran was diagnosed with 
status post fracture, left great toe, with minimal residual.

At an August 2002 VA examination, the examiner observed that 
the veteran limped on his left toe when walking.  Range of 
motion of both great toes was documented as 20 degrees of 
flexion, 20 degrees of extension, and 10 degrees of bilateral 
bending.  The veteran reported pain with motion of the left 
toe, and pain with toe walking.  The examiner commented that 
there was no weakness, fatigue, or loss of motion of the left 
great toe.  The x-ray report found mild left first 
metatarsophalangeal degenerative narrowing.  The examiner's 
impression was pain of the left great toe, with no handicap 
post fracture of the left great toe.  

The veteran's residuals of fracture, left great toe, have 
been assigned a 10 percent schedular disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  
Under this Diagnostic Code, a moderate foot injury is rated 
at 10 percent.  Higher evaluations are available for 
moderately severe and severe foot injuries.  Applying the 
above criteria to the facts of this case, the Board finds 
that a preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent.  The 
record contains no medical evidence that the veteran's left 
great toe disability is more than moderately disabling.  In 
fact, the only symptom attributed to the left great toe is 
painful motion.  The veteran has submitted no additional 
evidence of functional impairment or additional 
symptomatology.

The Board has considered alternative Diagnostic Codes but 
finds that none would afford the veteran a higher rating.  
Diagnostic Codes 5278 and 5283 are not for application as the 
veteran has not been shown to have claw foot or malunion or 
nonunion of the tarsal or metatarsal bones.  In addition, the 
Board has considered rating the veteran's left great toe 
disability pursuant to Diagnostic Codes 5003 and 5010 for 
degenerative and traumatic arthritis.  However, these 
Diagnostic Codes also provide for no greater than a 10 
percent evaluation.  See Diagnostic Codes 5003, 5010.  
Accordingly, the Board can identify no basis under which to 
grant an increased evaluation and the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's left great toe disability caused marked 
interference with his employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  Accordingly, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

An evaluation in excess of 10 percent for residuals of 
fracture, left great toe, is denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

